UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from …………… to …………… Commission file number 333-107620 SR TELECOM INC. (Exact name of Registrant as specified in its charter) SR TELECOM INC. (Translation of Registrant’s name into English) CANADA (Jurisdiction of incorporation or organization) 8150 Trans-Canada Hwy Montreal, QC H4S 1M5 Canada 514-335-1210 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 733,393,060 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes[X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [ ] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which financial statement item the registrant has elected to follow. [ ] Item 17[X] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [ ] Yes[X ] No TABLE OF CONTENTS Explanatory notes Exchange rate information Forward-looking statements ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3.KEY INFORMATION 6 ITEM 4.INFORMATION ON THE COMPANY 19 ITEM 4A.UNRESOLVED STAFF COMMENTS 34 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 34 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 67 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 72 ITEM 8. FINANCIAL INFORMATION 74 ITEM 9. THE OFFER AND LISTING 75 ITEM 10. ADDITIONAL INFORMATION 76 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 85 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES. 86 ITEM 13.DEFAULTS, DIVIDENDS ARREARAGES AND DELINQUENCIES 87 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 87 ITEM 15. CONTROLS AND PROCEDURES 87 ITEM 16. [RESERVED] 87 ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT 87 ITEM 16B. CODE OF ETHICS 87 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 88 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 88 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 88 ITEM 17. FINANCIAL STATEMENTS 88 ITEM 18. FINANCIAL STATEMENTS 88 ITEM 19. EXHIBITS 136 EXPLANATORY NOTES References within this document to the “Company”, “Corporation”, “we”, “us” and “our” are references to SR Telecom Inc., a Canadian corporation, and its consolidated subsidiaries unless the context indicates otherwise. All references herein to "dollars" and "$" refer to the lawful currency of Canada, unless otherwise expressly stated. All references herein to “US dollars” and "US$" refer to the lawful currency of the United States of America.All financial statements and financial information presented in this document have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP), unless otherwise noted. All references to US GAAP refer to United States generally accepted accounting principles. Information contained in this document concerning the wireless telecommunications industry, our general expectations concerning this industry, our market position and market share are based on reasonable estimates we prepared using data from publicly available industry sources, various research analysts’ reports, market research, industry analyses, and on assumptions made from our knowledge of this industry. We believe, however, that while generally indicative of relative market positions and market shares, this data is inherently imprecise. Unless otherwise indicated, all operating data is as of December 31, 2006. EXCHANGE RATE INFORMATION The following table lists the US-dollar exchange rate in effect at the end of the periods noted and the average of the exchange rates on the last day of each month during these periods. The exchange rates listed below are based on the noon buying rate as reported by the Bank of Canada. 2006 December 31, 2005 December 1, 2005 2004 2003 2002 End Average End Average End Average End Average End Average End Average Canadian Dollar 1.1653 1.1530 1.1659 1.1610 1.1687 1.1811 1.2020 1.2191 1.2923 1.3911 1.5718 1.5666 On June 15, 2007, the US-dollar exchange rate was 1.0679. The following table shows the high and low US-dollar exchange rates for each month during the previous six months: High Low December 2006 1.1380 1.1670 January 2007 1.1630 1.1848 February 2007 1.1565 1.1878 March 2007 1.1817 1.1500 April 2007 1.1600 1.1048 May 2007 1.1163 1.0666 FORWARD-LOOKING STATEMENTS This document may contain forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those projected.The forward-looking statements in this document describe the Company’s expectations on July 3, 2007. A statement is considered forward-looking when it makes a statement about the future based on what is known and expected today. Forward-looking statements may include words such as anticipate, assumption, believe, could, expect, goal, guidance, intend, may, objective, outlook, plan, seek, should, strive, target and will. These statements are based on certain assumptions and analyses management makes in light of its experience and perception of historical trends, current conditions and expected future developments as well as other factors it believes appropriate in the circumstances. However, whether actual results and developments will confirm management’s expectations and predictions is subject to a number of risks and uncertainties, including among other things, the risk factors discussed in this document. Consequently, all of the forward-looking statements made in this document are qualified by these cautionary statements, and there can be no assurance that the actual results or developments anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on the Company and its subsidiaries or their businesses or operations. The reader is cautioned not to rely on these forward-looking statements. The Company disclaims any obligation to update these forward-looking statements even if new information becomes available. 4 In the forward-looking statements contained in this document, the Company made a number of assumptions about the market, operations, finances and transactions. Certain factors that could cause results or events to differ materially from our current expectations include, among others, our ability to implement our strategies and plans, the intensity of competitive activity and the ability to deliver our products on time while significantly reducing costs, the proper execution of our contract manufacturing arrangements, timely development of our WiMAX product offerings, the attainment of cost reduction targets, a sustained demand for symmetryone in 2007, the impact of competition on pricing and market share, and the ability to fund the required investment in working capital to sustain revenue growth. For a more complete discussion of the assumptions and risks underlying our forward-looking statements, please refer to the section entitled “Risk factors” elsewhere in this document and “Assumptions, risks and uncertainties”in the Company’s management’s discussion and analysis for the year ended December 31, 2006. 5 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.SELECTED FINANCIAL DATA SR Telecom Selected Consolidated Financial Data The following selected consolidated financial data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, the section entitled “Risk Factors”, and the consolidated financial statements and related notes. The selected consolidated financial information as of December31, 2006 and 2005; December 1, 2005; December 31, 2004, 2003 and 2002; and for the year ended December 31, 2006; the month ended December 31, 2005; the eleven month period ended November 30, 2005; and the years ended December 31, 2004, 2003, and 2002 was derived from our audited consolidated financial statements. These consolidated financial statements were prepared in accordance with Canadian GAAP and are presented in Canadian dollars. The principles of Canadian GAAP used in the preparation of our financial statements for the years ended December 31, 2006, 2005 and 2004 defer in certain material respects with US GAAP, as disclosed in note 31 to the consolidated financial statements for the years ended December 31, 2006, 2005, 2004 and 2003 included in this Form 20-F. (in thousands, except per share data) Year Ended December31, One month ended December31, Eleven months ended November30, Year Ended December31, 2006 2005 2005 2004 2003 2002 $ Consolidated Statements of Operations Data (Canadian GAAP): Revenue 87,455 7,372 69,012 99,074 99,970 145,949 Restructuring, asset impairment and other charges 31,515 - 17,200 7,701 3,541 4,548 Operating loss from continuing operations (101,362 ) (2,532 ) (64,308 ) (58,036 ) (44,109 ) (24,270 ) Loss from continuing operations (116,415 ) (5,160 ) (77,007 ) (76,942 ) (49,001 ) (42,803 ) Net loss (115,627 ) (9,381 ) (81,765 ) (86,134 ) (44,755 ) (20,885 ) Basic and diluted loss per share from continuing operations (0.17 ) (0.08 ) (4.34 ) (4.62 ) (6.80 ) (7.82 ) Basic and diluted net loss per share (0.17 ) (0.14 ) (4.61 ) (5.17 ) (6.21 ) (3.82 ) Consolidated Statements of Operations Data (US GAAP): Year Ended December31, 2006 2005 2004 2003 2002 $ Net loss (170,976 ) (98,550 ) (84,786 ) (43,700 ) (11,125 ) Basic and diluted net loss per share (0.25 ) (4.52 ) (5.09 ) (6.06 ) (2.03 ) 6 (in thousands, except per share data) As at December31, As at December 1, As at December31, 2006 2005 2005 2004 2003 2002 $ Consolidated Balance Sheet Data: Total Assets 150,553 187,551 195,967 227,624 289,775 320,805 Long-term Debt(1) 100,554 129,498 128,647 117,370 131,437 140,300 Capital Stock 352,174 230,086 229,927 219,653 180,866 147,985 Shareholders’ Equity 10,933 21,348 30,636 52,640 91,740 102,326 Shareholders’ Equity (US GAAP) (24,692 ) 20,616 33,207 70,687 80,218 Other Data: Number of Shares Issued: Common shares 733,393 65,667 64,933 17,610 10,467 5,523 Dividends per common share - (1) Long-term debt includes the current portion of long-term debt, capital leases, lease liability and other long-term liabilities. Exchange Rate Data Please refer to the “Exchange Rate Information” section of this document. B.CAPITALIZATION AND INDEBTEDNESS Not applicable. C. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. D.RISK FACTORS RISKS RELATING TO OUR LIQUIDITY AND FINANCIAL CONDITION We are substantially leveraged, which could impair our ability to gain access to necessary additional funding and may require us to file for insolvency protection. At July 3, 2007, we had approximately $108 million of consolidated debt outstanding comprised principally of the credit facilities which include the convertible term loans and other long-term debt. In accordance with Canadian GAAP, the convertible term loan is accounted for on the basis of its substance and is presented in its component parts of debt and equity. Our operations are by their nature capital-intensive; we will therefore require continuing access to financing to fund working capital needs, capital expenditures, bonding and letter of credit facilities and other cash requirements, as well as additional development and acquisition opportunities and the retirement of maturing debt, as existing financing solutions, including the $45.0 million term loan commitment closed July 3, 2007, may prove to be insufficient to meet such needs. If we are unable to obtain such additional financing (and there is no guarantee that such additional financing will be available to us in the future from either exisiting investors or third parties) or refinance our existing debt, we may be unable to repay our existing debt or meet our capital needs. If we were unable to meet our capital needs or repay our existing debt using our cash and cash flow from operations, we could be forced to sell other assets needed for our business. A substantial portion of cash flow from operations would need to be dedicated to repayment of debt, thereby reducing the availability of cash flow to fund our working capital, capital expenditures, research and development efforts, potential acquisition opportunities and other general corporate purposes. This could reduce our flexibility in planning for, or reacting to, changes in our business, or leave us unable to make strategic acquisitions, introduce new products or exploit new business opportunities, and may cause us to seek protection from our creditors under applicable bankruptcy, insolvency or other creditor protection legislation or pursue other restructuring alternatives. 7 The credit facilities (which include the convertible term loan agreement) impose significant operating and financial restrictions on us. The agreement that governs our credit facility and convertible term loan, which we refer to as the credit facility and convertible term loan agreement, contains provisions that limit our ability and, in some cases, the ability of our restricted subsidiaries, to: - pay dividends or make other restricted payments or investments; - incur additional indebtedness and issue preferred stock; - create liens on assets; and - merge, consolidate, or sell all or substantially all of our assets. Our ability to comply with many of these restrictions may be affected by events beyond our control. We may not achieve operating results that will permit us to meet these restrictive covenants or may need to take business actions prohibited by these covenants. If we breach these covenants our lenders could require immediate payment of amounts due under the credit and convertible term loan agreement and foreclose upon and sell any assets securing the indebtedness. Our common shares may be deemed to be penny stock under the penny stock rules, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. Following our delisting from the Nasdaq National Market in December 2005, our common shares are subject to “penny stock” rules promulgated under the Securities Exchange Act of 1934, as amended. Under these rules, broker-dealers who recommend such securities to persons other than institutional accredited investors must: - make a special written suitability determination for the purchaser; - receive the purchaser's written agreement to a transaction prior to sale; - provide the purchaser with risk disclosure documents that identify certain risks associated with investing in “penny stocks” and which describe the market for these “penny stocks” as well as a purchaser's legal remedies; and - obtain a signed and dated acknowledgment from the purchaser demonstrating that the purchaser has actually received the required risk disclosure document before a transaction in a "penny stock" can be completed. 8 Under these circumstances, broker-dealers may find it difficult to complete customer transactions and trading activity in our securities may be adversely affected. As a result, the market price of our securities may be depressed, and holders may find it more difficult to sell our securities. We have a history of net losses and may not achieve or maintain profitability, which could impair our share price and liquidity. We have incurred losses from operations in our past fiscal years. As of December 31, 2006, our accumulated deficit, including the pre-fresh start accounting deficit, was approximately $353.8 million, and we have failed to execute on our prior business plans developed by prior management. Failure to return to profitability in 2007 could have a material adverse effect on our business, prospects and the price of our common shares. Our ability to achieve and maintain profitability will depend on, among other things, our ability to secure new business, develop new products and features on a timely basis, manufacture and deliver our products, reduce product and other costs sufficiently, as well as the market acceptance of our products. Our share price has been and will continue to be volatile and could decline substantially. The price of our common shares has been, and is likely to continue to be, highly volatile. For example, in the last 24 months, our common shares have closed at a high of $0.55 and a low of $0.14 on the Toronto Stock Exchange (TSX). Some of the factors that could cause our stock price to fluctuate significantly in the future include: - a failure to deliver WiMAX products; - a failure to secure new business; - the possibility that we will not be able to obtain additional financing as and when needed; - risk that we would be unable to meet our debt repayment obligations; - the delay of expected customer orders; - the introduction of new products or changes in product pricing policies by us or our competitors; - an acquisition or loss of significant customers, distributors, suppliers and contract manufacturers; - changes in earnings estimates by analysts; - changes in third-party reimbursement practices; and - fluctuations in the economy generally and general market conditions. 9 Furthermore, if we are unable to effectively execute our business plan and/or obtain additional financing as and when needed, the Company may be required to seek protection from our creditors under applicable bankruptcy, insolvency or other creditor protection legislation.If such a result were to occur, the price of our common shares could decline substantially and ultimately lose all of their value. In addition, stock markets in general, and the market for shares of telecommunications companies in particular, have experienced extreme price and volume fluctuations in recent years that may be unrelated to the operating performance of the affected companies. These broad market fluctuations may cause the market price of our common shares to decline below the current price and may fluctuate significantly in the future. These fluctuations may or may not be related to our performance or prospects. In the past, shareholders have often instituted securities class action litigation after periods of volatility in the market price of a company’s securities. If a shareholder files a class action suit, we could incur substantial legal fees and our management's attention and resources could be diverted from operating the Company’s business in order to respond to the litigation. If we have a material weakness in our internal controls over financial reporting, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in our share price. One or more material weaknesses in our internal controls over financial reporting could occur or be identified in the future. In addition, because of inherent limitations, our internal controls over financial reporting may not prevent or detect misstatements. Any evaluation of effectiveness of internal controls projections to future periods are therefore subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with our policies or procedures may deteriorate. If we fail to maintain the adequacy of our internal controls, including any failure or difficulty in implementing required new or improved controls, our business and results of operations could be harmed, we may not be able to provide reasonable assurance as to our financial results or meet our reporting obligations, and there could be a material adverse effect on our share price. Our operating results and liquidity may be adversely affected if we do not successfully resolve pending commercial disputes. A dispute with Future Communications Company (“FCC”) relates to the alleged improper drawdown by SR Telecom USA, Inc., a wholly-owned subsidiary, of a letter of credit, opened by FCC, with the Bank of Kuwait and the Middle East, and the alleged refusal by SR Telecom USA, Inc. to accept return of inventory provided to FCC. The Kuwait Appeal Court rejected the appeal filed on March 2, 2005 and the Company appealed this decision to the highest of the Kuwait Courts on July 4, 2005. On January 7, 2007, the Kuwait Appeal Court handed down its decision which was in favor of FCC for an amount of US $1.0 million plus court fees. As a result of past restructuring efforts, certain employees were terminated and given notices and severances according to local labour laws. Some of these employees are claiming that they did not receive an appropriate amount of severance and/or notice period. If we are unable to successfully defend these claims, our results of operations and liquidity may be adversely affected. In the normal course of business, the Company’s tax returns are subject to examination by various domestic and foreign taxing authorities. Such examinations may result in future tax and interest assessments on the Company. The Company has received notice of assessments by foreign governments for sales taxes and corporate taxes and by Canadian government for research and development tax credits relating to prior years. The Company has reviewed these assessments and determined the likely amounts to be paid. Such amounts have been accrued in their respective classification on the statement of operations including research and development expenses, income tax expense and selling, general and administration expenses. Any additional negative assessments can adversely affect operations and liquidity. Five institutional investors and affiliated entities own over 80% of our commons shares and will be able to exert significance influence on us. As described in Item 7A of this annual report, five institutional investors and their respective affiliated entities beneficially own, in the aggregate, over 80% of our common shares.As a result of such ownership concentration, these investors will have significant influence over any matter that requires stockholder approval and generally may influence our board of directors and management. 10 RISKS RELATED TO OUR BUSINESS AND OPERATIONS Our continuation as a going concern is dependent on many factors and there can be no assurance that we will remain so. Our continuation as a going concern is dependent upon, among other things, the continuing support of our customers, lenders and shareholders, attaining a satisfactory sales level, continued sales to our customers, a return to profitable operations, the ability to generate sufficient cash from operations and additional financing. These matters are dependent on a number of items outside of our control; consequently, there is uncertainty about our ability to execute our plans successfully. Failure to successfully conclude any of these matters could result in our inability to continue in operation for the foreseeable future, as well as realize our assets and discharge our liabilities and commitments in the normal course of business. Such failure could have a material adverse effect on us and could ultimately result in bankruptcy or insolvency and/or a financial restructuring. We may not be able to maintain our operations if the sources of funding we rely upon become unavailable. Our ability to meet our near-term funding requirements is dependent on a number of factors, including, among other things, the revenue generated by the sales of our products and our existing cash balances. Our customers often need to invest significant capital into our projects and the capital market conditions for telecommunications companies remain challenging. Because our sales cycles are long and unpredictable, our revenues may fluctuate from quarter to quarter and our cash balances may be negatively impacted . Such failures may result in our inability to maintain our operations. We have recently experienced a number of significant changes in our senior management and our operating and administrative personnel. The Company appointed a permanent CEO effective July 10, 2006 and a permanent CFO effective August 15, 2006.Consequently, it may take more time and resources for us to implement our strategic plan than would otherwise be required had we not experienced such changes.These delays and the additional resources we may have to expend could make it more difficult for us to implement our strategic plan.In addition, the decision by one or more members of our senior management team to terminate his or her employment, could have an impact on our ability to carry out our strategic plan, which could harm our business and results of operations. A key element of our business plan is the introduction of WiMAX products; the commercial viability of our products, and the industry as a whole, may prove to be less than currently anticipated or our products may be less competitive than those developed by other companies. We see the development and commercialization of both fixed and mobile WiMAX as key elements of our business plan, future success and profitability.In addition, if either, or both, of fixed or mobile WiMAX prove to be less commercially viable than currently anticipated or if our WiMAX products are less commercially viable or competitive than those developed by other companies, we may experience significant adverse effects on our liquidity, financial condition and ability to continue operating as a going concern. In these circumstances, we may no longer be able to comply with the covenants in our various debt and credit agreements and other instruments. In addition, our ability to have access to additional sources of capital and trade and supplier credit and the price of our common shares and other outstanding securities may be adversely affected. We have a long sales cycle, which could cause our results of operations and stock price to fluctuate. Our sales cycles are long and unpredictable. As a result, our revenues may fluctuate from quarter to quarter and we may be unable to adjust our expenses accordingly. This could cause our operating results and stock price to fluctuate. OEMs and service providers typically perform numerous tests and extensively evaluate products before incorporating them into networks. Some additional factors that are likely to affect the length of our sales cycle include: - availability of radio frequency; - currency and capital markets crises; - availability of financing to our customers; - budget allocation by our customers; - political and regulatory issues; - scope of a given project; - complexity of a given network; and - deployment and planning of network infrastructure. In addition, the delays inherent in our sales cycle could raise additional risks of service providers deciding to cancel or change their product plans. Our business would be adversely affected if a significant customer reduces or delays orders during our sales cycle or chooses not to deploy networks incorporating our products. 12 Our customer contracts are often frame contracts that set the key terms of agreement but do not bind our customers to purchase our products within a fixed period of time. Many of our significant product deployments are based on frame contracts that set the key terms of agreement and bind our customers only when they deliver a purchase order under the terms of the frame contract. Many customers only issue limited purchase orders for a few systems at one time even though the frame contract may provide for a large-scale deployment of our systems. These contracts and purchase orders do not ensure that our customers will purchase any additional products beyond those specifically listed in the order. Moreover, since these purchase orders represent the immediate portion of longer-term customer programs, we may expend significant financial, personnel and operational resources to fulfill these orders. If our customers fail to purchase additional products to fulfill their programs as we hope, we may be unable to recover the costs incurred and our business could suffer. In addition, our frame contracts are generally non-exclusive and contain provisions allowing our customers to terminate the agreement without significant penalties. We are subject to the risks of doing business in developing countries. We market and sell our telecommunications products and services to customers around the world, with a focus on developing countries. Accordingly, we are subject to all the risks of doing business with customers in such countries, including: - trade protection measures and import or export licensing requirements; - difficulties in enforcing contracts; - difficulties in protecting intellectual property rights; - unexpected changes in regulatory requirements; - legal uncertainty regarding liability, tax, tariffs and other trade barriers; - foreign exchange controls and other currency risks; - inflation; - government appropriations or subsidies that our customers are beneficiaries or recipients of may be decreased or delayed; - challenges to credit and collections; - expropriation; and - government instability, war, riots, insurrections and other political events. Our exposure to developing countries was approximately 83% in 2006 compared to 79% in 2005 and 76% in 2004. We ensure the collection of our revenues through the use of letters of credits and the analysis of the credit worthiness of our customers. However these measures would likely not cover all losses. From time to time, we have made sales to Sudan, a country currently subject to embargoes and trade restrictions under US law.Our business activities in Sudan may have a material adverse effect on the valuation of our stock.In addition, certain US states have recently enacted legislation regarding investments by pension funds and other retirement systems in companies that have business activities or contacts with countries that have been identified as terrorist-sponsoring states; similar legislation may be pending in other states.As a result, pension funds and other retirement systems may be subject to reporting requirements regarding investments in companies such as ours or may be subject to limits or prohibitions for those investments, which may have a material adverse effect on the price of our shares. We may not be able to compete effectively with other leading equipment providers in the wireless communications industry, many of whom have greater financial resources than we have; as a result, our revenues and results of operations may be impaired. We face competition in the following markets: Universal access: In the universal access market, our point-to-multipoint, fixed-wireless solutions compete with wire-based solutions, mobile solutions, and other long-range access solutions. We compete with wire-based product vendors, such as Intracom, and with mobile infrastructure vendors, such as Ericsson, Nokia-Siemens and Huawei. Enterprise access: In the enterprise access market, our wireless solutions compete with wire-based solutions, such as fibre optic cable and leased T1 and E1 lines and wireless solutions, such as point-to-point radios. We compete against large OEMs, such as Alcatel-Lucent and Motorola, and with smaller wireless-only companies, such as Alvarion and AirSpan. 13 Residential and small business access: In the residential and small business access market, our wireless solutions compete with wire-based solutions, such as DSL and cable modems. We also compete with other OFDM-based broadband wireless access vendors, such as Alvarion, and AirSpan. Mobile traffic backhauling: The mobile market requires infrastructure to connect cellular base stations to the core telecommunications network. In this market, our wireless solutions compete with wire-based solutions, such as leased T1 and E1 lines, and wireless solutions, such as point-to-point radios.We compete with large OEMs, such as Alcatel-Lucent, Ericsson, and smaller wireless companies, such as Dragonwave. Private networks:In the private networks market, industrial companies require support for voice and data services as well as support for SCADA. In this market, our principal competition comes from fibre or point-to-point microwave solutions. Most of the technologies we compete with are not intended for mobile backhaul, rural telecommunications or local private networks, whereas our products are specifically designed for these market segments. Competition is likely to persist and intensify in the future. Many of our competitors will be substantially larger and have significantly greater financial, sales, marketing, technical, manufacturing and other resources and more extensive distribution channels than we have. These competitors may be able to respond more rapidly to new or emerging technologies and changes in customer requirements or to devote greater resources to the development, promotion, sale and financing of their products than we would. Our competitors may also attempt to influence the adoption of standards that are not compatible with our current architecture. This may require us to incur additional development and integration costs and may delay our sales efforts. Some of our competitors may make strategic acquisitions or establish cooperative relationships to increase their ability to rapidly gain customer market share. These competitors may enter our existing or future markets with solutions that may be less expensive, provide higher performance or additional features or be introduced earlier than our solutions. If any competing technology is more reliable, faster, less expensive or has other advantages over our technology, then the demand for our products and services would decrease, which would seriously harm our business. To be competitive, we must invest significant resources in research and development, sales and marketing and customer support. We may not have sufficient resources to make these investments or be able to make the technological advances necessary to be competitive. As a result, we may not be able to compete effectively against our competitors. If we do not meet product introduction deadlines, or our products do not contain key enhancements, we may not be competitive and revenues and results of operations may be impaired. Our revenues and revenue growth may be adversely affected should we be unable to develop new products or product features on a timely basis, or if our new products or product features fail to achieve market acceptance.In the past, we have experienced design and manufacturing difficulties that delayed the development, introduction or marketing of new products and enhancements, which caused us to incur unexpected expenses.Furthermore, competing in additional markets may, require us to develop versions of our existing products that are capable of operating at different frequencies and complying with diverse, new or varying governmental regulations in each market, which could also delay the introduction of new products. Our products could become obsolete as a result of rapid technological change, limiting our ability to generate continuing revenues and earnings. The telecommunications industry is subject to rapid and substantial technological change. We may not be able to keep pace with technological developments or developments by other companies that could render our products or technologies non-competitive. Other companies have developed, and will continue to develop, technologies that could be the basis for competitive products. Some of these technologies and products could be more effective and less costly than our products or technologies, thereby eroding our market share. We continually evaluate the competitiveness and economics of our product lines and product offerings, with a view to confirming that additional investments and resources allocated thereto are justified by commercial opportunities. Based on such evaluations, from time to time we may cease offering certain products or services. We may encounter continued competitive pressures to lower selling prices. If we cannot successfully reduce our product costs, our results of operations and earnings will suffer. The market for wireless access telecommunications equipment is rapidly evolving and highly competitive. Increased competition may result in price reductions, shorter product life cycles, longer sales cycles and loss of market share, any of which could adversely affect our business. If we cannot reduce the cost of our products enough to keep pace with the required price reductions, then our product sales or our gross margins, and consequently our results of operations, will suffer. 14 Our ability to implement cost reductions will also depend on factors outside of our control. For example, our cost for contract manufacturing may be largely impacted by the level and volume of our orders, which is driven by customers demand. Also, our contract manufacturers must correctly implement cost reductions that we design into the products; our cost projections are based upon assumptions regarding the ability of our contract manufacturers to achieve volume-related cost reductions. Some of our design cost reductions will depend on the emergence of low-cost components that are likely to be developed by third parties. Our product costs will exceed our internal projections to the extent these third parties are unable or unwilling to cooperate in reducing product cost, or their efforts in this regard are not timely. In addition, the price for wireless telecommunications equipment is driven by the prevailing price for other connection technologies, such as the cost of obtaining digital subscriber line (DSL) service or leasing a T1 connection from the traditional telecommunications service provider in a given locale. The price of these connections has declined significantly in many countries in the recent past, and could decline significantly in the future. If this trend continues, service providers might be more likely to use these kinds of connections than to introduce new technology such as our products, which would adversely affect our revenues and earnings. We must develop products that work with different standards because we sell our products in many countries that have different regulatory schemes; if we are unsuccessful, our opportunities for growth will be limited. Many countries require communications equipment used in their country to comply with unique regulations, including safety policies, radio frequency allocation schemes and standards. If we are unable to develop products that work with different standards, or if compliance proves to be more expensive or time consuming than we anticipate, we will be unable to sell our products and our business would be adversely affected. Some countries have not completed their radio frequency allocation process and therefore the standards with which we will be forced to comply are unknown. Furthermore, standards and regulatory requirements are subject to change; if we fail to anticipate or comply with these new standards, our revenues and results of operations will be adversely affected. Our business is subject to unexpected interruptions because some of our key components are from sole source suppliers or require long lead times,which could cause our operating results to suffer. Some of the key components used in our products are complex to manufacture and have long lead times. In addition, they are supplied by sole source vendors and alternative sources are currently not available. In the event of a reduction or interruption of supply, or degradation in quality, up to six months could be required before we begin receiving adequate supplies from alternative suppliers, if any. As a result, product shipments could be delayed and our revenues and results of operations would suffer. If we receive a smaller allocation of component parts than is necessary to manufacture products in quantities sufficient to meet customer demand, customers could choose to purchase competing products and we could lose market share. Our dependence on contract manufacturers for the assembly of our products. On March 27, 2006, we announced the completion of a multi-year agreement to outsource our manufacturing operations in order to increase competitiveness. As a result, we depend on these suppliers to manufacture our products; this reliance exposes us to significant risks, including risks resulting from: - potential lack of manufacturing capacity; - limited control over delivery schedules; - quality assurance and control; - manufacturing production costs; - voluntary or involuntary termination of their relationship with us; - difficulty in, and timeliness of, substituting any of our contract manufacturers; and - their financial strength. If our contract manufacturers’ operations are halted, even temporarily, or if they are unable to operate at full capacity for an extended period of time, we may experience business interruption, increased costs, loss of goodwill and loss of customers. The use of contract manufacturers may result in excess inventory purchases or the inability to deliver on time. Our contract manufacturers rely on our forecasts of future orders to make purchasing and manufacturing decisions. We provide them forecasts on a regular basis; if a forecast is inaccurate, it may lead to either excess inventory that would increase our costs, or a shortage of components that would delay shipment of equipment. In either case, our business and results of operations may be adversely affected. 15 Our products may contain defects that could harm our reputation, be costly to correct, expose us to litigation and harm our operating results and profits. We and our customers have, from time to time, discovered defects in our products and additional defects may be found in the future. If defects are discovered, we may not be able to correct them in a timely manner or at all. Defects and failures in our products could result in a loss of, or a delay in, market acceptance of our products. In addition, defects in our products could cause adverse publicity, damage our reputation and impair our ability to acquire new customers. In addition, we may need to make significant expenditures to eliminate defects from our products. Moreover, because our products are used in critical telecommunications networks, we may be subject to significant liability claims if our products do not work properly. The provisions in our agreements with customers that are intended to limit our exposure to liability claims may not preclude all potential claims. In addition, our insurance policies may not adequately limit our exposure relating to such claims. We warrant to our current customers that our products will operate in accordance with product specifications. If these or future products fail to conform to such specifications, our customers could require us to remedy the failure or could assert claims for damages. Liability claims could require us to spend significant time and money in litigation, or to pay significant damages. Any such claims, whether or not successful, would be costly and time-consuming to defend and could seriously damage our reputation and business. We may have to acquire significant inventory to maintain future sales and long-term product support. We have acquired and may continue to acquire, significant inventory to support contractual obligations relating to future sales and discontinued components in existing products. If sales of such products or components do not materialize, we could end up with inventory levels that are significantly in excess of our needs, which could diminish our working capital or cause significant losses. We have exposure to currency risk; significant fluctuations in exchange rates could reduce revenues, earnings, investments and liquidity. Our reporting currency is the Canadian dollar, while the majority of our sales contracts are in other currencies. Currency fluctuations will affect the reported values of revenues and eventual collections. While we could engage in hedging activities to protect us from currency fluctuations, there can be no assurance that these practices will be adequate to eliminate potential negative effects. The value of our investment in foreign subsidiaries is partially a function of the currency exchange rate between the Canadian dollar and the applicable local currency. The devaluation of a foreign subsidiary's local currency would result in a reduction in the carrying value of our investment. As a result, we may experience economic losses related to our investments in foreign subsidiaries and fluctuations in our results of operations solely as a result of currency exchange rate fluctuations. Many of the currencies of developing countries have experienced steady, and at times significant, devaluations relative to the Canadian dollar, and significant exchange rate fluctuations have occurred in the past and may occur again, any of which could impair the recoverability of our long-term assets. In many circumstances, revenues generated by foreign subsidiaries will be paid to the foreign subsidiaries in the local currency. By contrast, some significant liabilities of the foreign subsidiaries, such as liabilities for the financing of telecommunications equipment, may be payable in US dollars or in currencies other than the local currency. As a result, any devaluation in the local currency relative to the payable currencies could increase the Canadian dollar amounts payable and negatively impact liquidity and earnings. Moreover, we will record revenues and expenses of our foreign subsidiaries in their home currencies and translate these amounts into Canadian dollars. Consequently, fluctuations in foreign currency exchange rates in markets where we derive significant revenues or have significant operations may adversely affect our revenues, expenses and results of operations, as well as the value of our assets and liabilities. Our ability to operate could be hindered by the proprietary rights of others and the degree to which we are able to adequately protect our intellectual property rights. A number of telecommunications companies have developed technologies, filed patent applications or received patents on various technologies that may be related to our business. Some of these technologies, applications or patents may conflict with our technologies or intellectual property rights. Such conflicts could limit the scope of patents, if any, that we may be able to obtain or result in the denial of our patent applications. If patents that cover our activities are issued to other persons or companies, we could be sued for patent infringement. In the event that other parties' patents cover any portion of our activities, we may be forced to develop alternatives or negotiate a license for such technology. We may not be successful in either developing alternative technologies or acquiring licenses upon reasonable terms, if at all. Any such license could require the expenditure of substantial time and other resources and could harm our business and decrease our earnings. If we do not obtain such licenses, we could encounter delays in the introduction of our products or could find that the development, manufacture or sale of products requiring such licenses is prohibited. 17 Despite efforts to protect proprietary rights, existing copyright, trademark, patent and trade secret laws afford limited protection. Third parties may attempt to copy or reverse-engineer aspects of our products or proprietary information. Accordingly, we may not be able to adequately protect our intellectual property rights, which would adversely affect our operations and revenues. We may incur substantial costs as a result of litigation or other proceedings relating to patent and other intellectual property rights. Our future success and competitive position depends in part on our ability to obtain and maintain certain proprietary intellectual property rights used in our products. Success may be partly achieved by prosecuting claims against others who we believe are infringing our rights, and by defending claims of intellectual property infringement brought by our competitors and others. Our involvement in intellectual property litigation could result in significant expense, could adversely affect sales of the challenged product or intellectual property, and may divert the efforts and focus of our technical and management personnel, whether or not such litigation is resolved in our favour. In addition, in our sales agreements, we have agreed to indemnify our customers for any expenses or liabilities resulting from claimed infringements of patents, trademarks or copyrights; we will continue to be bound by these obligations, which could expose us to additional costs. Some of our competitors may be able to sustain the costs of complex patent litigation because they have substantially greater resources. Uncertainties resulting from the initiation and continuation of any litigation could affect our ability to continue our operations. In the event of an adverse outcome in any such litigation, we may, among other things, be required to: - pay substantial damages; - cease the development, manufacture, use or sale of products that infringe upon the intellectual property of others; - expend significant resources to design around a patent or to develop or acquire non-infringing intellectual property; - discontinue processes incorporating infringing technology; or - obtain licenses to the infringing intellectual property, which may not be available on terms acceptable to us, if at all. Should third parties file patent applications, or be issued patents claiming technology also claimed by us in pending applications, we may be required to participate in interference proceedings with the US Patent and Trademark Office or other proceedings outside Canada or the United States, including oppositions, to determine priority of invention or patentability. This could result in substantial cost,even if the eventual outcome were in our favour. RISKS FOR US HOLDERS We may be classified as a “controlled foreign corporation” for United States federal income tax purposes, which could result in certain adverse tax consequences to certain US holders. We could be considered a “controlled foreign corporation” (CFC) for US federal income tax purposes if more than 50% of the voting power of all classes of shares or the total value of the shares of the Company is owned, actually or constructively, by: - US citizens or residents; - US domestic partnerships and corporations; - estates or trusts other than foreign estates or trusts; and - each of the above owns 10% or more of the total combined voting power of all classes of shares of the Company (each, a 10% United States shareholder). CFC classification has many complex results, one being that certain US holders who own common shares would be required to include income from the Company in their gross income for US federal income tax purposes, even if they do not receive a corresponding distribution from the Company. In addition, gain from the sale or exchange of common shares by a US holder who is, or was, a 10% United States shareholder at any time during the five-year period ending with the sale or exchange would be treated as ordinary income to the extent of the earnings and profits of the Company attributable to common shares sold or exchanged. Special foreign tax credit rules would also apply. US holders are urged to consult their own tax advisors, as to whether or not the Company may be classified as a CFC and the consequences of such classification. Foreign bankruptcy and insolvency laws may differ from their US counterparts. We are incorporated under the laws of Canada. In addition, our subsidiaries are incorporated and operate under the laws of various countries around the world. Consequently, Canadian or other counries’ bankruptcy laws could apply. Under US bankruptcy laws, courts typically have jurisdiction over a debtor’s property, wherever located, including property situated in other countries. There can be no assurance, however, that courts in Canada or elsewhere would recognize the US bankruptcy court’s jurisdiction. Accordingly, difficulties may arise in administering a US bankruptcy case involving a Canadian debtor or a debtor with its principal operating assets outside the United States, and any US bankruptcy court orders or judgments may not be enforceable. 18 US investors in our securities may have difficulties enforcing civil liabilities. We are governed by the laws of Canada. Moreover, a number of our directors and officers are residents of Canada or other non-US jurisdictions and a substantial portion of our assets are located outside of the United States.As a result, it may be difficult for holders of our securities to effect service of process upon us or such persons within the United States or to enforce against us, or them, judgments of US courts predicated upon the civil liability provisions of the US federal or state securities laws or other US laws.In addition, there is doubt as to the enforceability in Canada of liabilities predicated solely upon US federal or state securities law against us, our directors, controlling persons and officers who are not residents of the United States, in original actions or in actions for enforcement of US court judgments. ITEM 4. INFORMATION ON THE COMPANY A.HISTORY AND DEVELOPMENT OF THE COMPANY SR Telecom was incorporated under the Canada Business Corporations Act in 1981, and has been a public reporting company in Canada since 1986, when it completed an initial public offering of its common shares in Canada. Our legal name is SRTelecom Inc. Our registered head office and principal place of business is located at 8150 Trans-Canada Highway, Montréal, Quebec, Canada, H4S1M5 and our telephone number is (514)335-1210. Our website is www.srtelecom.com. Our agent for service in the United States is CT Corporation System, located at 111 Eighth Avenue, New York, New York 10011. Early history and development SR Telecom began operations in 1975 as a division of Harris Canada Inc., which was then known as Farinon Electric of Canada Ltd. In 1981, the division was purchased in a management-led buyout from Farinon and became SR Telecom Inc. In 1986, SR Telecom Inc. completed an initial public offering in Canada. In 1987, we introduced the world’s first high-capacity digital time division multiple access system, the SR500. The product became our flagship product, generating a majority of our revenue from applications in rural environments around the world. Over time, we upgraded and enhanced this product to cover the applications, features and frequencies that our global customer base is interested in, as well as address new markets, such as applications small and medium-sized enterprises in urban environments. The SR500 continued to generate an ever-decreasing portion of our revenue until early 2007. We announced our intention to sell the product in April 2007 to focus all of our resources on our core WiMAX strategy. During the 1990s, the increasing availability of new telecommunications products led many telecommunications service providers to rely on outside vendors and manufacturers to install and maintain their equipment, rather than their own in-house technical staff. In response to this, we increased the services we provided to our customers, from merely providing equipment to providing engineering services such as network planning and after-sales support. Acquisitions and discontinued operations In 1994, the Chilean government deregulated telecommunication services. In response to this business opportunity, in 1996, we partnered with a group of Chileans and Canadians to form Comunicación y Telefonía Rural S.A. (CTR). CTR provided local telephone service, payphone service, and Internet access to users in rural areas using the SR500. In 2004, CTR began expanding its service area to include urban centres in small cities using our angel product line. We sold CTR to integrated telecommunications service provider Chile.com in early 2007, since it was not part of our core WiMAX strategy. In 2001, we acquired the French assets of Lucent Technologies’ Wireless Access Solutions division. The acquisition, which added the swing product line to our product portfolio, had an immediate positive impact on our revenues and significantly increased our installed base. However, as newer IP-based technologies were developed and deployed, swing revenue declined. We sold most of the assets and operations of our French subsidiary in late 2005, which effectively discontinued the swing product line. In 2002, we acquired certain product-related assets from Nera Telecommunications Inc. These assets formed the basis of a product that we commercially launched as stride2400. This product delivered carrier-grade voice capabilities, and broadband Internet access using the 2.4 GHz unlicensed band. While ideally suited for small US operators intending to deliver universal access to rural areas, US regulatory impediments made it unprofitable for us to pursue this market with this product. 19 In early 2003, we acquired from the receiver of Comdev Broadband Inc. (Comdev) the assets and intellectual property associated with Comdev’s CDMA2000 1xEV-DO product line. The product, which we branded as shift, added standards-based, non-line-of-sight (NLOS) technology that was capable of broadband Internet access in the cellular frequency band. We discontinued the development of shift in September 2003 as the additional cost of development, changing customer demands and the addition of the angel product rendered shift no longer cost-effective. In September 2003, we acquired Netro Corporation (Netro), which added angel and airstar to our product portfolio. angel, and its successor symmetry, are high-capacity systems that deliver carrier-class voice and broadband packet data services using NLOS technology. airstar is a high-capacity system that delivers high-speed, broadband data. Netro operated out of San Jose, California and Redmond, Washington. Shortly after the acquisition, we consolidated the software development activities in Redmond and renamed the entity “SR Telecom USA, Inc.”. SR Telecom USA Inc., was primarily a research and development (R&D) centre, developing and maintaining both the angel and airstar product lines. In July 2004, we closed the Redmond facility and consolidated all R&D activities in Montréal. A core group of technology and product experts relocated to Montréal to support the evolution and maintenance of the angel and airstar product lines, and to develop a WiMAX-based product using Orthogonal Frequency Division Multiplex (OFDM) technology. While airstar was discontinued in early 2007, upgrades and enhancements to the angel product have spawned the symmetry product line, which forms the basis of our current WiMAX strategy. SR Telecom today In 2006, under the leadership of our new President and CEO and our new CFO, we undertook a comprehensive evaluation of the organization, which lead to the definition and implementation of a new business plan focussed on designing, delivering and deploying WiMAX-based solutions. Our financial plan, implemented in October 2006, was designed to permanently address an untenable financial situation and capital structure. As part of that plan, and as discussed elsewhere in this document, we solidified our financial footing with support from current and new shareholders; refocused our energies on core business activities with the sale of our subsidiary in Chile, CTR; simplified our financial structure by eliminating second-ranking secured creditors and freeing up approximately $4.7 million in restricted cash on our balance sheet; and, sold and leased-back our property in Montréal (Québec). In addition, we outsourced our manufacturing activities to increase our cost competitiveness. This transition was completed, for the most part, in Q2 2006, allowing for higher sales volume in 2006. Nonetheless, contract manufacturing issues had a strong negative impact on overall results throughout the year. Management has therefore taken action to de-risk manufacturing by broadening its supply source and to improve the process efficiency between our manufacturing partners and us. While product development and delivery delays have put strain on customer relationships, we have made efforts to establish open lines of communication to address customer concerns. In addition, our WiMAX product, symmetryMX, continues to attract new customer enquiries; the product is currently in field trials with a number of telecommunications service providers around the world. Capital expenditures Over the last three years, we have invested approximately $14.5 million, excluding additions related to discontinued operations, in property, plant and equipment. Approximately 37% percent of our capital expenditures during this period occurred in Canada, 60% in Chile and the remaining in other countries. The majority of the Canadian additions consist of computers, software and manufacturing equipment. The Chilean asset additions relate mostly to the build-out of our local telecommunications infrastructure. We currently have no material commitments for any property, plant and equipment purchases. RESTRUCTURING The following restructuring initiatives took place during the past three fiscal years. For readability purposes, we have categorized these initiatives as either operational or financial and have listed them in chronological order in each category. Operational In June2004, we finalized the restructuring of our French operations, which included closing the R&D facilities, but maintaining a sales force, project management and after-sales support facility in France for our European, Middle Eastern and African (EMEA) clients. During the Q2 2005, as part of our restructuring efforts, we reviewed certain aspects of our operations and our intended future direction. Accordingly, we decided to discontinue manufacturing certain product lines. As part of our strategic plan at that time, we took steps to strengthen our financial position by improving the profitability of our product portfolio. Our focus was to maximize revenue potential and profitability of our key products, particularly symmetry, SR500ip and SR500, and divest of operations related to product lines we no longer intended to pursue. 20 Effective December 1, 2005, we sold substantially all of the assets and the operations of our subsidiary in France, as well as our Australian subsidiary to a subsidiary of Duons Systèmes (Duons) of Paris, France. With this transaction, we effectively disposed of our swing product line and related operations. Per the agreement, the sales price was to range between one euro and € 4 million, based on the performance of the sold businesses for the year ended November 30, 2006. The Company agreed to indemnify Duons should the sold businesses realize a loss in the year ended November 30, 2006, up to a maximum of € 0.8 million. An agreement was reached with Duons and the actual outcome resulted in zero amounts payable. On March 27, 2006, we completed a multi-year agreement to outsource our manufacturing operations. This will enable us to focus on our core activities of designing, developing and deploying advanced wireless technologies. By partnering with an experienced and advanced manufacturing organization, we are able to streamline our product cost structure, reduce our exposure to fluctuations in manufacturing volumes and continue to provide world-class wireless access solutions to our customers around the world. On February 1, 2007, we announced the sale of the shares of our Chilean subsidiary, CTR (Telecommunications Service Provider segment) to Chile.com, an integrated telecom service provider. As part of this transaction, we have been fully released from all our obligations with respect to CTR, including liabilities for loans to CTR amounting to approximately US$28 million for which we were guaranteeing up to US$12 million. While this transaction did not produce net cash proceeds, it reduced our debt and is another important step in our plan to strengthen our financial position and focus on our WiMAX strategy. On April 12, 2007, we entered into a binding agreement for the sale of our property and building in Montréal (Québec) to a Toronto-based real estate investment firm for proceeds of approximately $8.6 million. We also signed a leaseback agreement for a portion of the property, which will continue to serve as our head office. The leaseback agreement has an initial term of 10 years, with renewals available at our option. On April 16, 2007, we announced an internal reorganization that centralized activities in its Montréal (Canada) offices, reduced costs through the elimination of approximately 75 positions, and initiated the discontinuation of certain unprofitable legacy product lines. Financial On May 19, 2005, we executed a term sheet setting forth the key steps of our financial restructuring and entered into definitive agreements with entities that held or exercised control or direction over an aggregate of approximately $54.3 million, or 76.49%, of the outstanding principal amount of our 8.15% debentures, who subsequently became holders of our 10% convertible debentures. We also entered into additional agreements with the CTR lenders. These agreements establish the framework key elements of the financial aspect of the restructuring. The first phase of the restructuring, completed on May 20, 2005, included the provision to the Company under the credit facility of up to US$39.6 million, and the restructuring of the terms of the loans to CTR by the CTR lenders. The second phase of the restructuring, completed on August 24, 2005, involved the exchange of outstanding 8.15% debentures for new 10% redeemable secured convertible debentures (convertible debentures). As contemplated under the restructuring, certain changes were made to our board of directors. Concurrent with the completion of the debenture exchange, six members of the board of directors resigned, while four persons were appointed to fill the vacancies created by these resignations. In addition, the terms of the unexchanged 8.15% debentures were amended to, among other things, extend their maturity to coincide with the maturity date of the convertible debentures. Pursuant to the terms of an amendment agreement dated May 19, 2005, the CTR lenders agreed to restructure the repayment schedule of their $34.4 million(US$29.5 million) loan and to postpone the maturity of the loans until May 17, 2008. The interest rate was at LIBOR plus 4.5%, and an additional 1% per year, payable at maturity, which, at December 31, 2006 is included in long-term debt in the amount of $0.5 million. Up until the sale of CTR, SR Telecom continued to guarantee the performance of the obligations of CTR to the CTR lenders up to an amount of US$12 million. This guarantee was secured against SR Telecom’s assets, ranked pari passu with the convertible debentures and was subordinate to the security for the credit facility. As part of the agreement, the guarantee could be reduced over time to the extent that SRTelecom made payments to the CTR lenders on account of principal. SR Telecom also agreed to provide certain management, technical, inventory and other support to CTR. As a result of the sale of CTR on February 1, 2007, the CTR long-term debt obligations have been assumed by the purchaser and thus, the Company will not be required to make any payments for such liabilities. On November 30, 2005, $10 million principal amount of the convertible debentures and accrued interest payable in kind were converted on a pro rata basis among all holders of convertible debentures into approximately 47.3 million common shares at the conversion price of approximately $0.217 per common share. Immediately after the conversion, the holders of the convertible debentures held approximately 72.9% of the then outstanding common shares. 21 On February 2, 2006, we completed a $50.0 million private placement of our common shares with key lenders and shareholders and converted approximately $61.8 million principal amount of convertible debentures plus interest paid in kind into common shares. On February 27, 2006, we completed the private placement of an additional $4.3 million in common shares and converted approximately $4.5 million principal amount of the convertible debentures plus interest paid in kind into common shares. On December 16, 2006, we obtained a $20.0 million convertible term loan from a syndicate of lenders comprised of the Company’s shareholders. The convertible term loan has a five-year term and is secured by the Company’s assets, subordinate only to the existing credit facility. On February 14, 2007 we announced the redemption of our remaining outstanding 10% convertible debentures due October 15, 2011. The debentures were redeemed on March 6, 2007 for an amount equal to $1,038.63 per $1,000 of principal amount, representing the principal amount plus $38.63 of accrued and unpaid interest to the redemption date. Debenture holders were also provided the option to convert all or a portion of the outstanding principal amount of debentures that they held, together with accrued and unpaid interest, into common shares at an effective amended rate of $0.15 per common share. We completed the redemption process on March 6, 2007; debenture holders representing $2.0 million principal amount of debentures elected to convert their holdings into a total of 13,181,651 common shares. In addition, the Company redeemed the remaining $0.7 million principal amount of debentures. On July 3, 2007, the Company entered into an agreement with a syndicate of lenders comprised of shareholders of the Company providing for a term loan of up to $45.0 million, of which $35.0 million will be drawn at closing and an additional $10.0 million will be available for drawdown for a period of up to one year from closing. B. BUSINESS OVERVIEW Our core business is the design and delivery of Broadband Wireless Access (BWA) products and the services related to network planning and maintenance. Our specific focus is on the emerging WiMAX industry, where we believe our experience and expertise will allow us to play an important role as the market continues to mature. Our customers are located in more than 120 countries worldwide, where they use our technologies to deliver voice, data, and Internet services to their subscribers. For a complete description of our core business, refer to the section entitled “Broadband Wireless Access Business” below. Up until the sale announced on February 1, 2007, we also provided local telephone service, payphone service, and Internet access to subscribers in rural and urban areas of Chile through our majority-owned subsidiary, CTR. For a description of these operations, refer to the section entitled “Telecommunications Service Provider Business - CTR”. BROADBAND WIRELESS ACCESS BUSINESS We design, deliver and plan standards-based (WiMAX) broadband wireless access systems that carriers / service providers use to connect telephone, Internet and data users to a telephone exchange or data access point. We also provide services, including: project management; network planning, design and installation; technical support and training; system maintenance and upgrades. Typically, governments allocate particular radio frequencies for wireless access services to either promote competition or to encourage delivery of services in underserved regions. Our products support the frequencies commonly allocated for broadband access and rural access networks, which helps our customers gain government approval for their use. For our key customers, we may also adapt to their requirements by developing specific frequencies for them. Most of our sales are international, with an installed base of more than 2million lines in over 120 countries worldwide. Our primary customers include incumbent local exchange carriers, competitive local exchange carriers, and wireless Internet service providers. We have also sold to private operators of telecommunications systems and operators of Supervisory Control And Data Acquisition (SCADA) systems. Our current products and services provide a wide range of applications, such as: - Voice and high-speed data services to residential end-users in suburban or urban areas, in cases where the service provider prefers a fixed broadband access solution for economic or competitive reasons. - High-quality voice, high-speed data and Internet access for small and medium-sized businesses in urban areas. - Data networks for wireless Internet service providers that deliver broadband, wireless Internet access to suburban and rural communities. - Affordable telecommunications services for rural and isolated regions where traditional copper telephony wiring is not cost effective due to large distances, difficult terrain, and other considerations. - Connectivity for private voice and data networks owned by specific users, such as government agencies, industrial enterprises and specialized carriers. - Communication networks for SCADA systems that monitor large industrial installations (such as pipelines and electric power transmission lines) and provide internal voice and data communications. 22 Percent ofRevenues Product Year Ended December 31, 2006 One Month Period Ended December 31, 2005 Eleven Month Period Ended November 30, 2005 Year Ended December 31, 2004 symmetry 48%(1) 34%(1) 28%(1) 20%(1) SR500 and SR500ip 10% 26% 21% 28% Airstar 9% 6% 14% 18% (1) together with its predecessor product, angel SYMMETRY symmetry is suitable for operators providing carrier-class voice and broadband data services in suburban and urban areas for residential users, small and medium-sized enterprises (SME), small office and home office (SOHO) users, and WISPs. We launched symmetry in November 2004. As the BWA industry makes the transition from proprietary to standardized technologies and from a small to a large network focus, carriers are adopting widely different deployment strategies. Whether a carrier chooses to immediately launch their wireless networks to benefit from advanced WiMAX capabilities or prefers to gradually introduce next-generation technologies to upgrade existing services, a carrier’s success relies heavily on the technology partner it chooses. A key ingredient carriers seek is experience with WiMAX technology and the reliability, scalability and manageability that comes with that experience. Based on five generations of OFDM product innovation, SR Telecom’s symmetry solution addresses the deployment strategies of all carriers by empowering them to choose their own path to WiMAX. Our symmetryONE, symmetryMX and symmetryMXe airlinks provide field-proven, stable, and mature licensed NLOS solutions that carriers can easily tailor to match their own WiMAX initiatives. In addition, our suite of fully integrated, carrier-class network management tools offers carriers extensive visibility, debug and control capabilities for real-time performance monitoring and analysis. Whether a carrier needs a traditional BWA “Pay as You Grow” network or a dense, cellular-type BWA network, the design objectives remain the same: to maximize service accessibility and optimize the use of available spectrum while reducing the overall network cost. SR Telecom’s symmetry solution is designed to meet and exceed these carrier expectations by integrating advanced OFDM technologies into a field-proven platform that optimizes network performances (equipment, spectrum) in a highly efficient, cost-effective way. To match customer requirements, we market symmetry in three distinct configurations: symmetryONE (proprietary OFDM solution) A proprietary OFDM based solution for carriers who want to immediately exploit today’s advanced broadband wireless voice and data. symmetryMX(fixed WiMAX) For carriers looking to immediately deploy the full spectrum of WiMAX 802.16dcapabilities, the symmetryMX airlink combines OFDM modulation techniques with key advanced WiMAX features to deliver toll-quality voice and broadband data at price points suitable for enterprise, commercial and residential business models. symmetryMXe (mobile WiMAX) 23 Offering extended range over a large suite of applications, symmetryMXe is a complete 802.16e compliant WiMAX solution offering superior performance and features across all WiMAX core elements. DISCONTINUED PRODUCTS Following a comprehensive review of our business in 2006, we are focussing all of our resources on the development, delivery and deployment of our symmetry WiMAX solutions. In early 2007, we announced our intention to sell our SR500 and airstar product lines. The following discussion provides a historical view of these products, which we sold during the last three fiscal years. SR500 AND SR500IP SR500 was developed by us and introduced to the market in 1987. The system offers a single wireless platform for the distribution of voice and data services. The SR500 achieved considerable market success as a rural communications system. The SR500 system was used primarily by service providers to provide rural telephone networks. A significant secondary application of SR500 was with industrial organizations, such as gas pipeline companies, who used the same SR500 technology to deploy private voice and data networks. Additionally, service providers and private operators used the SR500 to deploy long-range, national data networks. The SR500 was deployed in a point-to-multipoint, line-of-sight configuration. The SR500 central station, repeaters and outstations provide wireless connectivity to the local telephone switch. In a typical SR500 rural application, the physical distance from the user’s phone to the exchange was between ten and several hundred kilometres. Repeaters extended service to sites that were beyond the base station’s line-of-site due to distance or obstructions. In most cases, the final link from the outstation to the user’s telephone were made by wire. The SR500 was based on traditional circuit-switched, time-division-multiplex technology. It was available in the 1.3 to 2.7 GHz, 3.5 GHz, and 10.5 GHz frequency bands. The SR500 system could also be configured to serve the SME market linking business customers to a service provider’s point of presence to provide integrated voice and data services. The SME version of the SR500 offered bandwidth-on-demand in the 3.5 GHz and 10.5 GHz bands. Operators could provide businesses in urban and suburban areas with multiple voice lines, data links for LAN-to-LAN connections, and Internet access. SR500ip was the evolution of the SR500 to an Internet-Protocol-based, wireless-access platform that was suitable for distributing service to large numbers of voice and broadband Internet subscribers.
